Title: To Benjamin Franklin from James Bowdoin, 12 November 1764
From: Bowdoin, James
To: Franklin, Benjamin


Sir
Boston Novr. 12. 1764
I observe by the last Papers that your Assembly have again appointed you one of their Agents in Great Britain: which without doubt, is much to the mortification of the party, whose spleen has been lately gratified by your not being returned a member of the present assembly. I am very glad the Colonies are likely to have a Gentleman on t’other Side the water So well qualified to represent their Circumstances and State of Trade: a proper representation of which must make the ministry see (unless they dont choose to see) that they can expect nothing from the colonies by way of duties or tax whether internal or external; and that the duties already laid and those talked of, can have no other effect than to distress them, and injure Great Britain.
Whatever is forced from the Colonies in this way will at least so far disable them from paying their balances to Britain: it being demonstrably evident that all the remittances they can make, Gold and Silver included (the whole of which is gone and going) are not sufficient to pay those balances, and command the usual Supply of British manufactures. Much less will they be able to do either when their other trade (the Source of their ability to carry on the British) is so greatly embarrassed.
Our two houses have petitioned the house of Commons on this head. Besides separate Petitions from the Colonies a joint Petition to Parliament from all the Colony-Agents on the Subject of their rights and Trade, and being heard by counsel thereon before the Lords as well as Commons Seem the most likely means to procure a redress of Grievances.
I wish you Success in this matter. I have not yet heard from Mr. Canton in relation to the telescope I sent him some time ago. I shall be much obliged if you’ll speak to him about it, and desire the favor he would get it alter’d and sent as soon as his convenience will permit. I have desired Messrs. Lane & Booth to pay the cost. You said when here you thought Dolland’s Micrometer might be fixed to the telescope: if it can be conveniently done, I should be glad it might: in which case, if it would be in the way when not wanted, it may be best to have it fitted in such manner as to be put on and taken off at pleasure. Your Asistance in the contrivance of the Telescope, if your leisure will permit, I shall esteem a great favor. I heartily wish you a good voyage, success in your Embassy, and in due time a safe return, which I hope will be by the way of Boston. My best regards wait on you and your good Family. [?] yours
Benjn. Franklin Esqr. at Phila.
